Title: From Abigail Smith Adams to Harriet Welsh, 9 March 1813
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriot
Quincy March 9th 1813

This mornings post, brought your Letter of march 3d with the inclosure, which I shall forward by the next mail, I thank you for the entertainment it afforded, it will answer a two fold purpose, that of letting me know the incidents of your journey, and your progress through it, and afterwards—giving a similar gratification to the Friends at the Valley, I beleive I must agree with you to entertain me thus in future as a reward for my Services—in forwarding the correspondence, but I Shall not take the Liberty with Carolines without permission, I inclose one for you, and I inadvertently sent one to Boston for you, two days after you left Town. I hope Sammy took care to send it to you. Susan had a Letter from Caroline, in which She Says that Amelia lay at the point of death with a fever, that her Mother had been sent for, and was gone—since then have not heard, by a Letter from Nancy to mrs A I learn that mrs Smith was much better, she writes this herself in a previous Letter,
I must not comply with your request respecting the Letters. they have been circulated much more than as private Letters I can justify, if by any chance they should get  publishd, it might be considerd as an ostentatious display which no man would wish more to avoid, than  the writer. for my own part, I think them calculated to do Service in the private circle, in which they have been read. but the p——t has been uneasy respecting them, thinking that mr A——s would not like it, and I have already refused them to Several persons.
I have had one Letter form St Petersburgh Since that of Sep’br, brought by mr Harris Nephew to the consul, the wound received by the Death of the Infant, Still bled, and the loss of all American Society and intercourse at this period was doubly afflicting. the Situation of the Empire where he resides was full of horror and distress at that time, 25 october, and altho victorious, the expence of the Lives of so many thousands, and tens of thousand’s is no common event, and to a mind like his, is Seen with inexpressible anguish, the anxiety respecting the War & its concequences in his own Country, is another source of distress to him—altho he adds that he cannot think it Unjustly waged—
My Love to your Sister—I hear from Boston that they are all well—Susan returnd as usual in Raptures with Cooper in ,—
Your affectionate Friend
A Adams